       Case 3:15-cv-01637-JAM Document 364-1 Filed 11/05/19 Page 1 of 5



                           UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF CONNECTICUT


 DAVERLYNN KINKEAD, SHIRLEY                  )
 CAILLO, and CLAUDE MATHIEU, Individually )
 and on behalf of others similarly situated, )
                                             )
                      Plaintiffs,            )                  Case No.: 3:15-cv-01637 (JAM)
 vs.                                         )
                                             )
 HUMANA, INC., HUMANA AT HOME,               )
 INC., and SENIORBRIDGE FAMILY               )
 COMPANIES (CT), INC.                        )
                                             )
                      Defendants.            )



  JOINT MOTION FOR ORDER REGARDING A SECOND SUPPLEMENTAL FLSA
                 NOTICE AND RULE 23 CLASS NOTICE

       WHEREBY the Plaintiffs, Daverlynn Kinkead, Shirley Caillo, and Claude Mathieu

(“Plaintiffs”), and Defendants, Humana Inc., Humana at Home, Inc. and SeniorBridge Family

Companies (CT), Inc. (“Defendants”) (collectively, the “Parties”), by and through their respective

counsel, agree that FLSA Notice should issue to certain individuals who should have received

FLSA Notice pursuant to one of the Court’s two previous Orders (Docs. 114 and 238) but did not,

and the Parties agree upon the form and process for the second supplemental FLSA Notice, and

       WHEREBY the Parties agree to the form and process for notice to issue to the Connecticut

and New York Rule 23 classes that the Court has certified;

       WHEREBY these agreements, if abided by, resolve the Plaintiffs’ Second Motion for

Supplemental FLSA Notice (Doc. 338) and Plaitniffs’ Motion to Strike the Parties’ Joint

Stipulation Regarding Class Notice (Doc. 342);

       ACCORDINGLY, the Parties hereby ask the Court to Order the following:
        Case 3:15-cv-01637-JAM Document 364-1 Filed 11/05/19 Page 2 of 5



       1.      A Second Supplemental FLSA notice shall be issued to any individuals who should

have received FLSA notice based on the parties’ Stipulation (Dkt. 113) (“Original FLSA Notice

List”) and the Court’s subsequent order (Dkt. 238) (Supplemental FLSA Notice List) (together the

“Criteria for FLSA Notice”) but who were omitted from Humana’s Original and Supplemental

FLSA Notice Lists identifying the individuals meeting those criteria. The Second Supplemental

Notice shall be in substantially the same form as the first FLSA notice and shall issue as soon as

the parties agree on the identities of the persons who should receive the notice.

       2.      In order to ensure that the FLSA notice list is complete, Defendants shall, by

November 14, 2019, provide Plaintiffs with a list identifying any Home Health Care Workers

(“HHWs”) who meet the Criteria for FLSA Notice but were not included in the Original or

Supplemental Notice Lists (“Second Supplemental FLSA Notice List”). The Second Supplemental

FLSA Notice List shall be in Excel format and the names, Empl_ID Numbers (“EIDs”), last known

mailing addresses, email addresses, and telephone numbers as maintained in Defendants’ human

resources system of record of the individuals. Plaintiffs will send the Second Supplemental Notice

to these HHWs within five days.

       3.      FLSA Notice shall be in the form attached as Exhibit A for individuals who are not

members of the Connecticut or New York Rule 23 classes. FLSA Notice will be in the form

attached as Exhibit B for individuals who are members of the Connecticut Rule 23 class. FLSA

Notice will be in the form attached as Exhibit C for individuals who are members of the New York

Rule 23 class. Notice will be disseminated by U.S. Mail, email, and text message. The opt-in

period shall end 60 days from the date of the mailing.

       4.      In the event Notice is returned as undeliverable, Plaintiff’s counsel shall notify

Defendants’ counsel of the name of the person whose Notice was returned and a provide a copy
           Case 3:15-cv-01637-JAM Document 364-1 Filed 11/05/19 Page 3 of 5



of the returned envelope or returned email. Within seven days thereafter, Defendants’ counsel shall

provide Plaintiff’s counsel with that person’s date of birth, and last 4 digits of the Social Security

Number for the sole purpose of conducting a “skip trace.” If the skip trace results in an updated

address for that individual Plaintiff’s counsel shall then be allowed to re- mail, email, and/or text

message the Notice, Consent Form and Postcard to that person using any newly determined contact

information obtained through the skip trace.

           5.   Thirty (30) days after the initial mailing of the Notice, Plaintiff’s counsel shall be

authorized to mail and email a Postcard Reminder Notice, in the form attached to Doc. 113-1 as

Exhibit 3, to those individuals who have not returned their Consent Forms. Plaintiffs’ counsel shall

insert the date of mailing, the cut-off date, and make any appropriate changes to counsel’s contact

details.

           6.   By November 12, Defendants shall provide a list of the Employment Identification

Numbers (“EID”) and state of employment for all HHWs employed during the FLSA claim period

(January 1 – October 12, 2015) who Defendants identify as not meeting the criteria for FLSA

Notice (Exclusion List). Plaintiffs shall select 50% of the EIDs on the Exclusion List for states

other than Florida and New York, and 25% of the EIDs on the Exclusion list for those two states,

and Defendants shall produce complete payroll records in the form attached as Exhibit D (“Home

Health Employee Information”) for those HHWs for the FLSA claim period so that Plaintiffs can

conduct an analysis to confirm that the HHWs on the Exclusion List were properly excluded from

the Original, Supplemental and Second Supplemental FLSA Notice Lists. If Plaintiffs’ analysis

identifies any HHWs who were improperly excluded from the FLSA Notice Lists (as agreed by

the parties or, if necessary, determined by the Court), Defendants shall produce within fourteen

days of such determination complete payroll records for the FLSA claim period in the form
        Case 3:15-cv-01637-JAM Document 364-1 Filed 11/05/19 Page 4 of 5



attached as Exhibit D for all Home Health Care Workers (HHWs) employed during the FLSA

claim period (January 1 – October 12, 2015) for Plaintiffs’ further analysis.

       7.        Plaintiffs shall provide a list of any HHWs who they believe meet the Criteria for

FLSA Notice but were not included on the Original, Supplemental, or Second Supplemental FLSA

Notice Lists to Defendants and the parties shall have fourteen days to resolve any disagreements

they may have as to the content of the list. Defendants shall provide the information described

above for, and Notice in the form and manner described above shall issue to, those HHWs who

the parties agree meet the Criteria for FLSA Notice but were not included on the Original,

Supplemental, or Second Supplemental FLSA Notice Lists within fourteen days.

       8.        Should the parties disagree as to whether any HHWs meet the Criteria for FLSA

Notice, the parties shall present disagreements that remain, if any, to the Court for resolution within

fourteen days.

       9.        The FLSA limitations for HHWs who meet the Criteria for FLSA Notice but were

omitted from Humana’s Original and Supplemental Notice Lists shall be tolled from the date

notice originally issued until the Second Supplemental Notice issues.

       10.       By November 14, 2019 , Defendants shall provide complete and accurate class lists

for the four Rule 23 classes described in the Parties’ Joint Stipulation Regarding Class Notice,

Doc. 298. Upon receipt of the lists, Plaintiffs shall issue the class notices agreed to in Doc. 298

within seven days.

       11.       Plaintiffs’ Second Motion for Supplemental FLSA Class Notice (Doc. 338) and

Motion to Strike the Parties’ Joint Stipulation Regarding Class Notice (Doc 298) are withdrawn

without prejudice.
        Case 3:15-cv-01637-JAM Document 364-1 Filed 11/05/19 Page 5 of 5



       12.     The Home Health Employee Information shall be marked CONFIDENTIAL and

produced pursuant to the standing protective order in this case, and shall be used solely to confirm

the accuracy and completeness of the identities of the Collective, and shall not to be used for any

other communication, purpose or claim whatsoever.



Dated: November 5, 2019                       Respectfully Submitted,

                                              /s/ Michael J.D. Sweeney

                                              Michael J.D. Sweeney, Esq.
                                              GETMAN, SWEENEY & DUNN, PLLC
                                              260 Fair Street Kingston, NY 12401
                                              Telephone: (845) 255-9370
                                              Facsimile: (845) 255-8649
                                              Email: dgetman@getmansweeney.com
                                              Email: msweeney@getmansweeney.com

                                              Counsel for Plaintiff

                                              and

                                              /s/ David R. Golder

                                              David R. Golder (ct 27941)
                                              golderd@jacksonlewis.com
                                              Noel Tripp (pro hac vice)
                                              trippn@jacksonlewis.com
                                              JACKSON LEWIS P.C.
                                              90 State House Square, 8th Floor
                                              Hartford, Connecticut 06103
                                              Telephone: (860) 522-0404
                                              Facsimile: (860) 247-1330

                                              Counsel for Defendants


SO ORDERED


Hon. Jeffrey Alka Meyer
U.S. District Judge
